IN THE SUPREME COURT OF THE STATE OF DELAWARE

DAMONE E. FLOWERS,                           §
                                             §       No. 163, 2018
       Defendant Below,                      §
       Appellant,                            §       Court Below: Superior Court
                                             §       of the State of Delaware
       v.                                    §
                                             §       Cr. ID No. 9808000280A (N)
STATE OF DELAWARE,                           §
                                             §
       Plaintiff Below,                      §
       Appellee.                             §

                              Submitted: May 23, 2018
                              Decided:   July 24, 2018

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                            ORDER

       This appeal is from the Superior Court’s order of March 6, 2018, which

adopted a Commissioner’s report and recommendation and denied Flowers’

successive motion for postconviction relief as procedurally barred.1 The State has

moved to affirm the Superior Court’s judgment on the ground that it is manifest on

the face of Flowers’ opening that the appeal is without merit. We agree and affirm.

Flowers offered no new evidence creating a strong inference of actual innocence or




1
  State v. Flowers, 2018 WL 11690644 (Del. Super. Ct. Mar. 6, 2018). The Superior Court
characterized the postconviction motion as Flowers’ fourth, but the record reflects that it was his
third. Flowers filed the motion in 2017 after this Court’s 2016 reversal of the Superior Court
decision granting his second postconviction motion. See State v. Flowers, 150 A.3d 276, 277 (Del.
2016) (concluding that “Flowers’ second Motion for Postconviction Relief was untimely”).
any new rule of constitutional law that would invalidate his convictions, and he did

not raise a jurisdictional claim. Flowers’ postconviction motion was properly denied

as procedurally barred.

      NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED. The judgment of the Superior Court is AFFIRMED.

                                      BY THE COURT:

                                      /s/ Collins J. Seitz, Jr.
                                             Justice




                                         2